             Case 1:13-cv-00521-CG-C Document 77 Filed 11/29/18 Page 1 of 2
                   Case: 14-12696 Date Filed: 11/29/2018 Page: 1 of 1


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                      November 29, 2018

Charles R. Diard Jr.
U.S. District Court
155 ST JOSEPH ST
STE 123
MOBILE, AL 36602

Appeal Number: 14-12696-CC
Case Style: Eternal Word Television Networ v. U.S. Department of Health and, et al
District Court Docket No: 1:13-cv-00521-CG-C

The enclosed copy of this Court's order of remand is issued as the mandate of this Court.
Counsel and parties are advised that with this order of remand this appeal is concluded. If
further review is to be sought in the future a timely new notice of appeal must be filed.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Carol R. Lewis, CC/lt
Phone #: (404) 335-6179

Enclosure(s)

                                                              DIS-4 Multi-purpose dismissal letter
        Case 1:13-cv-00521-CG-C Document 77 Filed 11/29/18 Page 2 of 2
              Case: 14-12696 Date Filed: 11/29/2018 Page: 1 of 1


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT



                                        No. 14-12696-CC



ETERNAL WORD TELEVISION NETWORK,INC.,

                                                                             Plaintiff-Appellant,
STATE OF ALABAMA,

                                                                                       Plaintiff,

                                              versus



SECRETARY OF THE U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,
U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,
SECRETARY OF THE U.S. DEPARTMENT OF LABOR,
U.S. DEPARTMENT OF LABOR,
SECRETARY OF THE U.S. DEPARTMENT OF THE TREASURY,
U.S. DEPARTMENT OF THE TREASURY,

                                                                          Defendants-Appellees.


                          Appeal from the United States District Court
                              for the Southern District of Alabama




Before: TJOFLAT,JILL PRYOR,and ANDERSON,Circuit Judges.

BY THE COURT:


       Appellant's unopposed motion to remand and vacate is GRANTED. The stay imposed

on August 10, 2016, is lifted. The district court's order granting partial summary judgment in

favor ofthe defendants is VACATED. This matter is REMANDED.

       The Clerk's Office is directed to close the file on this appeal.
